Citation Nr: 1803226	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to August 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran appeared at the RO and testified before the undersigned Veterans Law Judge (VLJ) in September 2016.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran has diagnosed PTSD as a result of his service in Iraq.

2. The Veteran has diagnosed depressive disorder which had its onset during active duty service.


CONCLUSION OF LAW

The criteria for an acquired psychiatric disorder, to include PTSD and depressive disorder, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, the criteria for verifying in-service stressors were amended.  The amendment states that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Acquired Psychiatric Disorder

Upon consideration of the evidence, the Board finds service connection is warranted for an acquired psychiatric disorder, to include PTSD and depressive disorder, based on the probative evidence of an in-service stressor; anxiety, depression, and other PTSD-related symptoms since the Veteran's confirmed service in Iraq, and a diagnosis of PTSD based on the in-service stressor.  The Veteran has reported experiencing anxiety and fear related to in-service "rocket" or mortar attacks and weapons fire since initiating psychiatric treatment approximately six months after discharge from active duty; and was diagnosed with PTSD by multiple VA physicians based on this history.  He also testified at his Board hearing that he became depressed while on active duty after the death of his brother in 2005.  The Board notes that the Veteran was afforded a VA examination in December 2010 in which the examiner only issued a provisional diagnosis of PTSD, but did diagnose him with depressive disorder related to the death of his brother, which occurred during active duty service.  

The Board finds that the history of in-service mortar attacks and weapons fire is credible and consistent with the Veteran's documented duty in Iraq.  The record also indicates that the Veteran has experienced symptoms relating to PTSD and depressive disorder since his discharge from active duty.  Resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is warranted.

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


